 Case 2:20-mc-50891-MAG ECF No. 16 filed 08/10/20         PageID.186    Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN


IN RE: SEALED MATTER                                MISC. NO. 20-mc-50891-2


___________________________/

                MOTION AND BRIEF TO UNSEAL SEARCH
                     WARRANT AND AFFIDAVIT

      THE UNITED STATES OF AMERICA respectfully requests that the search

warrant and affidavit in this case be unsealed for the following reasons:

      1.     That the United States is no longer apprehensive that one or more
persons may flee the jurisdiction or that evidence may be destroyed if they become
aware of the substance of the search warrant and affidavit.

      2.     That the United States is no longer apprehensive that there is danger
of harm to potential government witnesses if any persons become aware of the
substance of the search warrant and affidavit.


                                             MATTHEW SCHNEIDER
                                             United States Attorney

                                             s/ Trevor M. Broad
                                             TREVOR BROAD (P73495)
                                             Assistant United States Attorney
                                             211 W. Fort Street, Suite 2001
                                             Detroit, Michigan 48226
                                             Trevor.Broad@usdoj.gov
Dated: August 10, 2020                       (313) 226-0210

      IT IS SO ORDERED.

                                             s/David R. Grand
                                             HONORABLE DAVID R. GRAND
                                             United States Magistrate Judge
